Name: Commission Implementing Regulation (EU) 2016/472 of 31 March 2016 amending Regulation (EU) No 72/2010 as regards the definition of the term Ã¢ Commission inspectorÃ¢ (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: transport policy;  management;  European Union law;  technology and technical regulations;  air and space transport
 Date Published: nan

 1.4.2016 EN Official Journal of the European Union L 85/28 COMMISSION IMPLEMENTING REGULATION (EU) 2016/472 of 31 March 2016 amending Regulation (EU) No 72/2010 as regards the definition of the term Commission inspector (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 15 thereof, Whereas: (1) The Agreement on the European Economic Area (EEA) (2), in particular its Annex XIII, provides that EEA Member States of the European Free Trade Association (EFTA) are to implement the common basic standards on aviation security and that the EFTA Surveillance Authority is to carry out inspections in those Member States. In order to further increase harmonisation in the implementation of the common basic standards, the Commission should have the possibility of including qualified experts from the EFTA Surveillance Authority and from the Member States of EFTA in its aviation security inspection teams. (2) The European Civil Aviation Conference (ECAC) Secretariat coordinates aviation security audits in ECAC Member States with a view to ensuring compliance with aviation security standards. In order to strengthen the exchange of best practice between that Secretariat and the Commission in the domain of aviation security, the Commission should have the possibility of including qualified experts from the ECAC Secretariat in its aviation security inspection teams. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 19(2) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 Article 2, point 3 of Commission Regulation (EU) No 72/2010 (3) is replaced by the following: 3. Commission inspector  means a person selected by the Commission to take part in Commission inspections, who is a Union citizen or a national of a Member State of the European Free Trade Association (EFTA) and who is employed by either of the following:  the Commission,  a Member State of the Union, as a national auditor,  a Member State of EFTA, as a person charged with conducting compliance monitoring activities at national level on behalf of that Member State,  the EFTA Surveillance Authority,  the European Civil Aviation Conference Secretariat. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 1, 3.1.1994, p. 3. (3) Commission Regulation (EU) No 72/2010 of 26 January 2010 laying down procedures for conducting Commission inspections in the field of aviation security (OJ L 23, 27.1.2010, p. 1).